Citation Nr: 1431753	
Decision Date: 07/15/14    Archive Date: 07/22/14

DOCKET NO.  08-40 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to a higher initial rating for a lumbar strain, rated as 20 percent disabling prior to February 8, 2012; and rated 40 percent disabling effective February 8, 2012.

2.  Entitlement to a higher initial rating for left leg sciatic neuritis, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from March 1980 to June 1980; and from September 1980 to December 1980 (the latter of which was found to not be honorable service).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision issued by the Oakland, California, Department of Veterans Affairs (VA) Regional Office (RO) that granted the Veteran's service connection claim for lumbar strain, and assigned a 20 percent rating, effective August 17, 2006 (the date of the claim).

The Veteran presented testimony at a Board hearing in February 2012.  A transcript of the hearing is associated with the Veteran's claims folder. 

The Board issued a decision in November 2012 in which it denied an increased rating for his lumbar strain prior to February 8, 2012; it granted an increased rating (to 40 percent) effective February 8, 2012; and it granted a separate 10 percent rating left leg sciatic neuritis.  

In January 2014, the United States Court of Appeals for Veterans Claims (Court) vacated the Board's decision to the extent that it denied (1) a rating in excess of 20 percent prior to February 8, 2012 for the Veteran's lumbar strain; (2) a rating in excess of 40 percent effective February 8, 2012 for the Veteran's lumbar strain; and (3) a rating in excess of 10 percent for the Veteran's left leg sciatic neuritis.  

In January 2013, the RO issued a rating decision consistent with the Board's November 2012 decision.  In February 2013, the Veteran submitted what purports to be a notice of disagreement with the November 2012 rating decision.  The Veteran argued that the increase should be "retro'ed" back to June 2007.  Since the Board's November 2012 decision was vacated, the entire period of service connection (from August 17, 2006) remains on appeal, and no new issues were appealed as a result of the Veteran's February 2013 correspondence.  

The issue of entitlement to service connection for posttraumatic stress disorder (PTSD) has been raised by the Veteran.  The RO has issued VCAA notice but has not yet adjudicated the issue.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The parties to the Joint Motion for Remand (JMR) noted that the Board remanded the Veteran's claim in April 2012 with instructions to (1) contact the Veteran and request that he provide the names, addresses, and approximate dates of treatment for all health care providers who may have records pertinent to the claim, to specifically include the chiropractic care from Dr. G. W., (2) make as many attempts as necessary to obtain all identified records, and (3) after completing the above requested development, schedule the Veteran for a VA examination.

The RO complied with all three instructions except that the Veteran underwent a VA orthopedic examination in May 2012, prior to the receipt of treatment records from Dr. G.W.  Consequently, the May 2012 VA examiner did not have access to all the pertinent records when he examined the Veteran.  

The United States Court of Appeals for Veterans Claims (Court) in Stegall v. West, 11 Vet. App. 268 (1998) held that a remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.

The Board finds that a new VA examination is warranted for the purpose of determining the severity of the Veteran's lumbar strain and left leg sciatic neuritis.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the Veteran for a VA examination for the purpose of determining the current severity of his lumbar strain and left leg sciatic neuritis.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  The examiner must also be provided a copy of the criteria for rating disabilities of the spine as well as lower extremity radiculopathy, and the clinical findings reported must be sufficiently detailed to allow for rating under all pertinent criteria.  Any special tests deemed medically advisable should be conducted.  Range of motion testing should be conducted, and if possible, the examiner should report (in degrees) the point in range of motion testing where motion is limited by pain.  The examiner should also offer an opinion as to the degree of additional functional loss (if any) due to weakness, fatigue, and incoordination, including during flare-ups- such additional functional loss should be expressed in degrees of lost motion.

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion.  
  
2.  After completion of the above, the AMC should review the expanded record and determine if the benefits sought can be granted.  If the claims remain denied, then the AMC should furnish the Veteran and his representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



